DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Based upon consideration of all of the relevant factors, claims 1-14 are determined to be directed to an abstract idea. The rationale for this determination is explained below: One of the factors weighing against eligibility is that there is no recitation of a machine or transformation. In this particular case, the method steps of claim 1 of: “reading a key value… and identifying whether the AI key is pressed …, and identifying whether a pressing time of the AI key…; carrying out an erasing operation …, and controlling the game handle…; reading a key value… and identifying…; and storing operation record data after a timing period of the timer reaches the preset value.” are directed to an abstract idea. 
NOTE: there is no device/apparatus/machine recited in the claims (e.g.-claim 1) and/or there is no practical transformation of a machine that is tied to the claims due to the execution of the recited method steps, hence, the recited method steps are interpreted as abstract ideas which could be performed/narrated mentally. Accordingly, for the reasons provided above, claims 1-14 are directed to an abstract idea, hence, not patent eligible under 35 USC 101.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention. 
Claim 1 recites the limitation “AI key” which is not clear and not defined. For the purpose of examining the current application, it is construed as a “key”. Appropriate correction is required in response to this Office Action. Note: same situation exist in the claims 2-14.
Claim 12 recites the limitation "the reading and writing" in lines 2, 4, 5, 8 and 10; "the setting key" in lines 3-4; and  "the power ON/OFF key" in lines 36-7. There is insufficient antecedent basis for these limitations in the claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Toebes et al. (US 8,497,836), hereinafter referred to as Toebes in view of Mylly (US 2015/0052292), hereinafter referred Mylly. 

Referring to claim 1, Toebes teaches, as claimed, a self-learning file transmitting method of a game handle, comprising steps of: reading a key value of an AI key in the game handle (i.e.-reading and identifying a key pressed by a user of game controller, col. 3, lines 14-17 and col. 4, lines 25-28) and identifying whether the AI key is pressed after initialization of the handle (col. 4, lines 11-13), and identifying whether a pressing time of the AI key reaches a preset value if the AI key is pressed (i.e.-identifying relative to the time that respective buttons are pressed, col. 4, lines 25-28 and 36-38); reading a key value of each key of the game handle and identifying whether any key of the game handle is pressed after the reminder is output (i.e.-col. 4, lines 27-28), wherein if any key of the game handle is pressed, a timer starts timing; and storing operation record data after a timing period of the timer reaches the preset value (i.e.-recording and storing digitized key values at prescribed timing parameter, col. 5, lines 54; col. 6, lines 10-17 and col. 4, lines 14-22).
However, Toebes does not teach carrying out an erasing operation on a FLASH chip of the game handle after the pressing time of the AI key reaches the preset value, and controlling the game handle to output a reminder after the erasing operation.
On the other hand, Mylly discloses system and method for erasing data entity in a memory chip/module, wherein the erasing operation is carried out after a certain duration/time reaches a predetermined value, and outputting a reminder after the erasing operation (page 1, ¶12 and ¶13).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Toebes and incorporate the step of carrying out an erasing operation on a FLASH chip of the game handle after the pressing time of the AI key reaches the preset value, and controlling the game handle to output a reminder after the erasing operation, as taught by Mylly. The motivation for doing so would have been to erase stale or no longer needed contents/data in a memory, and to be replaced by an updated/newer data.

As to claim 12, the modified Toebes teaches the self-learning file transmitting method of a game handle according to claim 1, wherein the reading and writing are activated by a first combination of keys of the game handle, in which the AI key and the setting key of the game handle are pressed simultaneously, and the reading and writing are ended by a second combination of keys of the game handle, in which the AI key, the setting key of the game handle and the power ON/OFF key are pressed simultaneously; or the reading and writing are activated and/or ended by pressing an individual key; or the reading and writing are activated and/or ended by operating an APP on a hardware host (col. 6, lines 28-42). 

Claim Objections 
Claims 2-11, 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Examiner’s note:
	Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the Applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passages as taught by the prior art or disclosed by the Examiner. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sanderson et al. (US 6,071,194), Roskind (US 2014/0198046), Mannby (US 2020/0233500), Pasula (US 7,982,739) and Gilson (US 2012/0026097) do teach reconfigurable game controller and method and system for reprogramming the game controller by analyzing user inputs.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS MAMO whose telephone number is (571)270-1726. The examiner can normally be reached Mon-Thu, 7 AM - 5 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov /interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HENRY TSAI can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov; https://www.uspto.gov/patents /apply /patent-center for more information about Patent Center and https://www.uspto.gov/ patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Elias Mamo/
Primary Examiner, Art Unit 2184